DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPointe et al. (US PG Pub 2014/0260196)
In re Claim 1 LaPointe et al. discloses an engine fueling system comprising: a first compressor (22); an intake air throttle operably coupled to the first compressor and positioned downstream of the first compressor (Paragraph [0031]); a primary fuel path in communication with a fuel supply, wherein a first fuel from the fuel supply is injected into the primary fuel path upstream from the compressor (see Fig. 1, Item 82); and a secondary fuel path in communication with the fuel supply, wherein a second fuel from the fuel supply is injected into the secondary fuel path downstream from the compressor (see Fig. 1, Item 84). 
In re Claim 2 LaPointe et al. discloses an engine fueling system of claim 1, further comprising a charge air cooler positioned downstream of the first compressor and operably coupled to the first compressor and the intake air throttle (see Paragraph [0031]). 

In re Claim 7 LaPointe et al. discloses a method fueling an internal combustion engine, the method comprising the steps of: providing an engine fueling system, comprising: a plurality of combustion cylinders; a first compressor (22) upstream from the plurality of combustion cylinders (Paragraph [0031]), a primary fuel path in communication with a fuel supply and in selective communication with the plurality of combustion cylinders via a first valve (82); and a secondary fuel path in communication with the fuel supply and in selective communication with the plurality of combustion cylinders via a second valve (84); injecting a first fuel from the fuel supply into the primary fuel path upstream from the first compressor; injecting a second fuel from the fuel supply into the secondary fuel path downstream from the first compressor; selectively fueling the plurality of combustion cylinders by the primary fuel path, the secondary fuel path, or both the primary fuel path and the secondary fuel path; and delivering at least the first fuel or at least the second fuel into the plurality of combustion cylinders via injection or fumigation. 
In re Claim 8 LaPointe et al. discloses a method of claim 7, further comprising the step of mixing the first fuel from the primary fuel path and the second fuel from the secondary fuel path to form a mixed fuel (Paragraphs [0029]-[0033]). 
In re Claim 9 LaPointe et al. discloses a method of claim 8, further comprising the step of injecting the mixed fuel into an intake manifold operably coupled to the plurality of combustion cylinders (See Fig. 1 and  Paragraphs [0029]-[0033])
In re Claim 10 LaPointe et al. discloses a method of claim 8, further comprising the step of injecting the mixed fuel directly into each of the plurality of combustion cylinders via a plurality of individual injector ports, each of the plurality of individual injector ports coupled to one of the plurality of combustion cylinders (Paragraph [0032]). 

In re Claim 12 LaPointe et al. discloses a method of claim 11, wherein the air intake throttle is positioned upstream from the plurality of combustion cylinders and downstream of the first compressor (see Paragraph [0031]). 
In re Claim 13 LaPointe et al. discloses a method of claim 12, wherein the second fuel from the secondary fuel path is injected upstream from the intake air throttle, the charge air cooler, and the plurality of combustion cylinders (see Paragraph [0031]). 
In re Claim 14 LaPointe et al. discloses a method of claim 12, wherein the second fuel from the secondary fuel path is injected downstream from the intake air throttle and upstream of the charge air cooler and the plurality of combustion cylinders (see Paragraph [0031], air intake throttle = intake throttle of the air handling system). 
In re Claim 17, LaPointe et al. discloses a method of claim 11, wherein the air intake throttle is positioned upstream from the plurality of combustion cylinders and the first compressor (Paragraph [0031]: “Although not shown, the air handling system 30 may include a cross-pipe extending between the compressor 22 and an intake throttle of the air handling system, and into which the fuel injector 82 injects fuel”.  The examiner notes that fuel injector 82 injects upstream of the compressor, thus the air intake throttle is upstream of the compressor)
In re Claim 20, La Pointe et al. discloses a method of claim 11, wherein the first fuel from the first primary fuel path and the second fuel from the secondary fuel path are injected simultaneously (paragraphs [0030]-[0037])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe in view of Makkapati et al. (US PG Pub 2017/0130658).
In re Claims 4  and 15, LaPointe does not disclose a second compressor positioned downstream from the intake air throttle.
However Makkapati discloses a system with a second compressor positioned downstream from the intake air throttle.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe in view of Ruhland et al. (US PG Pub 2014/0190148).
In re Claims 5 and 19, Lapointe does not disclose an air filter upstream of the filter
However Ruhland discloses an air filter upstream of a compressor (Paragraph [0017]).
Therefore it would have been obvious to modify the system disclosed by LaPointe with an air filter as disclosed by Ruhlland in order to filter fresh and and prevent system malfunctioning due to debris particles entering the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al.
In re Claim 6 LaPointe does not explicitly disclose an engine fueling system of claim 1, wherein the second fuel from the secondary fuel path has a pressure of at least 0.5 bar absolute. 
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to inject fuel at the claimed pressure, since it has been held that discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LaPointe in view of Ishida et al (US PG Pub 2012/0279218).
Lapointe does not disclose a hybrid turbocharger, however Ishida does (Paragraph [0024]).  Therefore it would have been obvious to modify the system of LaPointe with a hybrid turbocharger in order to make the system more energy efficient.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations “the method further comprising the step of increasing engine speed rate time during engine startup and decreasing load ramp rate via the second compressor”, in conjunction with the rest of the cites structure and function, are not anticipated or made obvious by the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747